Title: To James Madison from John Armstrong, Jr., 7 August 1808
From: Armstrong, John, Jr.
To: Madison, James



Sir,
Paris 7 August 1808.

Joseph reached Madrid about the 20 Ulto. by forced marches, at the head of the .  The Emperor continues to reinforce him.  It was rumored two days ago, that war between this Country & Austria was unavoidable.  To-day the papers announce, that Austria has procrastinated the blow, by ordering that her ports in the Adriatic be shut against our commerce.  It appears, that some vessels coming from Sicily and Malta to Fiume and Trieste, under our flag, and with Cargoes of Sugar & Coffee, excited the jealousy of this Government.  They are probably English, but were they not so, their exclusion would be no less certain.  Were your embargo suspended to-morrow, there is no place in Europe to which a Cargo could be shipped with any prospect of advantage.
I am this moment advised, that the Ship Comet coming from New York with passengers, and destined to Nantes, was taken off Belisle by a British frigate, the passengers put on shore, and the ship carried to England.  With very high consideration, I am Sir, Your most obedient humble Servant

J Armstrong.

